Citation Nr: 1519112	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  11-11 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2015, the Veteran presented testimony at a hearing before the undersigned.  The transcript of this hearing is associated with the claims file.

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Here, the issue certified to the Board on appeal was entitlement to service connection for PTSD.  As the Veteran is seeking service connection for an acquired psychiatric disorder, the issue has been recharacterized as listed above.


FINDINGS OF FACT

1.  A March 2007 RO rating decision denied the appellant's application to reopen a claim of entitlement to service connection for PTSD and the appellant's application to reopen a claim of entitlement to service connection for hearing loss.  The appellant was notified of the decision later in March 2007 but did not perfect an appeal of the decision.

2.  Evidence associated with the claims file after the final denial in March 2007 regarding the claim of entitlement to service connection for PTSD is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim.

3.  Evidence received since the March 2007 RO decision regarding the claim of entitlement to service connection for right ear hearing loss is new; however, it is not material because it does not raise a reasonable possibility of substantiating the claim.

4.  The competent and probative evidence is, at the very least, in relative equipoise as to whether the Veteran has PTSD due to service.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the March 2007 RO rating decision in connection with the Veteran's request to reopen a claim of service connection for PTSD is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Evidence received since the March 2007 RO decision in connection with the Veteran's request to reopen a claim of service connection for right ear hearing loss is not new and material; therefore, the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014).

4.  PTSD was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Adequate notice was provided in a letter dated in March 2009 prior to rating decision on appeal.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, service personnel records, and VA and private medical records.  Records regarding a claim for Social Security Administration (SSA) benefits were requested.  The Statement of the Case indicates that SSA records were reviewed.  The SSA records associated with the claims file are in regard to different individuals.  The misfiled documents have been removed from the file and redirected for inclusion in the correct Veteran's files.  The Veteran reported in July 2006 that he received Social Security disability due to back injuries and chronic back pain.  As the Board is granting entitlement to service connection for PTSD below and the Veteran has reported that the SSA benefits are received for a disability other than hearing loss, it is unnecessary to remand the claims for additional attempts to obtain the Veteran's SSA records or readjudication.  

The Veteran was afforded a VA medical examination regarding hearing loss in March 2011.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Thus, the VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

II.  Applications to Reopen

The Veteran seeks to reopen a claims of entitlement to service connection for PTSD and entitlement to service connection for right ear hearing loss.  The claims were previously denied in March 2007.  PTSD was denied on the basis that the evidence did not show that the Veteran had a diagnosis of PTSD, there was insufficient evidence to confirm an in-service stress, and there was no confirmed link between the Veteran's current symptoms and an in-service stressor.  The March 2007 rating decision denied reopening the Veteran's claim of entitlement to service connection for hearing loss on the basis that the evidence presented was not new and material because it did not show that he had a chronic disability that was diagnosed to a compensable degree within one year after military service, or a disability that either occurred in, that was further aggravated by, or that was caused by military service.  The Veteran did not perfect an appeal and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103. 

The claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A.  PTSD

The Veteran filed a claim to reopen in March 2009.  Evidence received since the prior final denial includes VA treatment records that indicate that the Veteran has a diagnosis of PTSD.  This evidence is new in that it was not of record at the time of the prior final denial.  In addition, it is material as it relates to a previously unestablished fact, that the Veteran has a diagnosis of PTSD.  As new and material evidence has been received, the claim of entitlement to service connection for PTSD is reopened.

B.  Hearing Loss

The Veteran filed a claim to reopen in March 2009.  Relevant evidence received since the prior final denial includes VA treatment records, a VA medical examination dated in March 2011, a lay statement, and the Veteran's testimony at the hearing before the undersigned.  During the period on appeal the Veteran was granted entitlement to service connection for left ear hearing loss based upon the March 2011 VA medical examination report.  However, the examiner rendered the opinion that the Veteran's right ear hearing loss is less likely as not due to or a result of military noise exposure.  The rationale provided was that there was no high frequency hearing loss or shift in the right ear during service, so the hearing loss in that ear was more likely a post service occurrence. 

A lay statement dated in June 2009 from the Veteran's current wife indicates that the Veteran's hearing was adversely affected by artillery in service.  She continued to describe the Veteran's hearing difficulties.  The Veteran did not marry his current wife until 1983, many years after separation from service and there is no indication that she is otherwise competent to provide an opinion regarding the etiology of the Veteran's hearing loss.  

The evidence is new in that it was not of record at the time of the prior final denial.  However, it is not material because it is either cumulative of evidence previously of record, such as the Veteran's testimony and the lay statement, or does not raise a reasonable possibility of substantiating the claim, such as the VA treatment records and the VA medical examination report.  As such, the evidence is not new and material and claim of entitlement to service connection for right ear hearing loss is not reopened.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Entitlement to service connection for PTSD in particular requires medical evidence diagnosing PTSD in accordance with the DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor. Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  He contends that his psychiatric disorder is related to his experiences as a radio teletype operator.  He reported that he was assigned to the artillery and had to go out to the fire bases and work on their equipment. 

Treatment records associated with the claims file reveal that the Veteran is being treated for PTSD.  In March 2015, the Veteran's psychiatrist rendered the opinion that the Veteran's PTSD is more likely than not due to his combat experiences in Vietnam.  Military personnel records associated with the claims file reveal that the Veteran served in the Republic of Vietnam.  A Letter of Appreciation, dated in May 1971, indicates that the Veteran had many trips to the field to perform repair functions.  In the September 2009 rating decision it was found that a Chronology of VC/NVA Attacks verified a possible exposure to the attacks that the Veteran claimed while in the Republic of Vietnam.  As such, affording the Veteran the benefit of the doubt, he has a verified stressor, is diagnosed with PTSD, and the Veteran's PTSD has been associated with his active duty.  Therefore, service connection for PTSD is granted.


ORDER

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for PTSD is granted.

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for right ear hearing loss is denied.

Service connection for PTSD is granted.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


